                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANE T. ROBBINS,

                       Petitioner,

               v.                                             Case No. 20-C-1111

ROBERT HEPP,

                       Respondent.


                                              ORDER


       On July 20, 2020, Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, challenging his conviction in Shawano County Circuit Court of one count of first-degree

child sexual assault (intercourse with a person under the age of 12), one count of first-degree child

sexual assault (sexual contact with a person under the age of 13), one count of child abuse

(intentionally causing harm), and two counts of exposing genitals to a child. He was sentenced to

45 years of initial confinement and 25 years of extended supervision. Petitioner has challenged

this conviction in a virtually identical habeas petition under 28 U.S.C. § 2254 filed in this District

on November 10, 2015. See Robbins v. Foster, Case No. 15-cv-1343 (E.D. Wis.). That case was

stayed and administratively closed to allow Petitioner to exhaust his state court remedies. Thus,

Petitioner has two separate Section 2254 habeas actions pending in this District challenging the

same state conviction (his conviction in Shawano County Circuit Court in Case No. 10-cf-93).

Federal courts “retain broad powers to prevent duplicative or unnecessary litigation.” Slack v.

McDaniel, 529 U.S. 473, 478 (2000). In the interests of judicial economy, this action will be




          Case 2:20-cv-01111-WCG Filed 08/07/20 Page 1 of 2 Document 8
dismissed on the ground that it is duplicative of the first-filed action. Petitioner should move to

lift the stay in Case No. 15-cv-1343 and proceed with his petition in that case.

       For these reasons, this action is DISMISSED without prejudice on the ground that it is

duplicative of a pending action. Petitioner’s motion for leave to proceed without prepaying the

filing fee (Dkt. No. 5) is DENIED as moot. The Clerk should enter judgment dismissing this

action without prejudice.

       SO ORDERED at Green Bay, Wisconsin this 7th day of August, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 2

          Case 2:20-cv-01111-WCG Filed 08/07/20 Page 2 of 2 Document 8
